DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2021 was filed after the mailing date of the non-final Office action on 12 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 should be amended as follows:
21. (Proposed Amendments) The X-ray detecting panel of claim 20, further comprising:
an auxiliary bias voltage signal source to supply the auxiliary bias voltage signal line with an auxiliary bias voltage capable of compensating the main bias voltage at a3Appl. No.: 16/341,247Attorney Docket No.: 36505U Response To Non Final Office Action Mailed: On November 12, 2021position where the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line.
Appropriate correction is required.
Claims 23-25, 27, and 29-33 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The X-ray detecting panel of claim 20, further comprising: 
a layer in which the main bias voltage signal line is located;
a first passivation layer covering the layer and (a duplicate limitation recited in claim 23 previously)
a first via hole penetrating through the first passivation layer
wherein the auxiliary bias voltage signal line is on a side of the first passivation layer distal to the main bias voltage signal line, and 
the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line through the first via hole.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22, 26, 28, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jung et al. (U. S. Patent No. 7,767,974 B2).
With respect to claim 20, Jung et al. disclosed an X-ray detecting panel that comprises: 
a substrate (10);
a photodiode (70) on the substrate; 
a main bias voltage signal line (104), which is on a side of the photodiode distal to the substrate, electrically connected to a cathode (80) of the photodiode, and configured such that a main bias voltage is provided to the photodiode through the main bias voltage signal line (column 7, lines 46-52); and 
an auxiliary bias voltage signal line (105), which is on a side of the main bias voltage signal line distal to the photodiode, and configured such that an auxiliary bias voltage is provided to the photodiode through the auxiliary bias voltage signal line (column 8, lines 12-31); 
wherein the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line (column 8, lines 12-31).
With respect to claim 21, Jung et al. disclosed the X-ray detecting panel of claim 20, further comprising:
an auxiliary bias voltage signal source to supply the auxiliary bias voltage signal line with an auxiliary bias voltage capable of compensating the main bias voltage at a3Appl. No.: 16/341,247Attorney Docket No.: 36505U Response To Non Final Office Action Mailed: On November 12, 2021position where the auxiliary bias voltage signal line is electrically connected to the main bias voltage signal line (column 8, lines 12-31).
With respect to claim 22, Jung et al. disclosed the X-ray detecting panel of claim 20, wherein an extending direction of the auxiliary bias voltage signal line is perpendicular to an extending direction of the main bias voltage signal line (column 8, lines 12-31).
With respect to claim 26, Jung et al. disclosed the X-ray detecting panel of claim 20, further comprising: 
a plurality of main bias voltage signal lines (104) comprising the main bias voltage signal line; and 
at least one auxiliary bias voltage signal line (105) comprising the auxiliary bias voltage signal line;
wherein the at least one auxiliary bias voltage signal line is electrically connected to all of the plurality of main bias voltage signal lines (column 8, lines 12-31).
With respect to claim 28, Jung et al. disclosed the X-ray detecting panel of claim 20, further comprising: 
a scintillation layer on a light incident surface and capable of converting X-rays into visible light (column 2, lines 4-59).

With respect to claim 34, Jung et al. disclosed an X-ray detecting device that comprises: 
an X-ray detecting panel of claim 20; 7Appl. No.: 16/341,247 Attorney Docket No.: 36505U Response To Non Final Office Action Mailed: On November 12, 2021 
a main bias voltage signal source configured to supply a main bias voltage to the photodiode through the main bias voltage signal line (column 7, lines 46-52); and 
an auxiliary bias voltage signal source configured to supply an auxiliary bias voltage to the photodiode through the auxiliary bias voltage signal line (column 8, lines 12-31).

With respect to claim 36, Jung et al. disclosed a manufacturing method of an X-ray detecting panel that comprises: 
providing a substrate (10); 
forming a photodiode (70) on the substrate; 
forming a pattern comprising a main bias voltage signal line (104) on a side of the photodiode distal to the substrate, the main bias voltage signal line being electrically connected to a cathode (80) of the photodiode (column 7, lines 46-52); and 
forming a pattern comprising an auxiliary bias voltage signal line (105) on a side of the pattern comprising the main bias voltage signal line distal to the photodiode, the auxiliary bias voltage signal line being electrically connected to the main bias voltage signal line (column 8, lines 12-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U. S. Patent No. 7,767,974 B2) as applied to claim 34 above.
With respect to claim 35, Jung et al. disclosed the X-ray detecting device of claim 34.  However, Jung et al. did not disclose that the X-ray detecting device further comprises a signal source configured to supply a main bias voltage to the photodiode through the main bias voltage signal line and an auxiliary bias voltage to the photodiode through the auxiliary bias voltage signal line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a signal source configured to supply a main bias voltage to the photodiode through the main bias voltage signal line and an auxiliary bias voltage to the photodiode through the auxiliary bias voltage signal line, since a person would be motivated to supply a same bias voltage to the photodiode either through the main bias voltage signal line or through the auxiliary bias voltage signal line by a same signal source.

Allowable Subject Matter
Claims 23-25, 27, 29-33, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments filed 10 February 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 24, 25, 27, and 29-33 have been fully considered.  The objections of claims 24, 25, 27, and 29-33 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 27 have been fully considered.  The objections of claim 27 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 29-33 have been fully considered.  The objections of claims 29-33 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 30-32 have been fully considered.  The objections of claims 30-32 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 31 have been fully considered.  The objection of claim 31 has been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 32 have been fully considered.  The objections of claim 32 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 33 have been fully considered.  The objections of claim 33 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 26 have been fully considered.  The objections of claim 26 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 28 have been fully considered.  The objections of claim 28 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 34 and 35 have been fully considered.  The objections of claims 34 and 35 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 37 and 38 have been fully considered.  The objections of claims 37 and 38 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 38 have been fully considered.  The objections of claim 38 have been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 23-25, 37, and 38 have been fully considered.  The rejection of claims 23-25, 37, and 38 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claim 21 have been fully considered.  The rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.
Applicant’s amendments filed 10 February 2022 with respect to claims 20-22 and 34 have been fully considered.  The rejection of claims 20-22 and 34 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (U. S. Patent No. 8,742,316 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamamoto et al. (U. S. Patent No. 11,289,614 B2) disclosed a photoelectric conversion module comprising a photoelectric conversion element.
Abe et al. (U. S. Patent No. 10,816,681 B2) disclosed a radiation detector and a manufacturing method for a radiation detector.
Misaki (U. S. Patent No. 10,804,314 B2) disclosed an imaging panel and a method for producing an imaging panel.
Kim et al. (U. S. Patent No. 10,649,100 B2) disclosed an X-ray detector.
Misaki (U. S. Patent No. 10,580,818 B2) disclosed an imaging panel and a method for producing an imaging panel.
Ota et al. (U. S. Patent No. 10,470,727 B2) disclosed an X-ray image-capturing apparatus.
Kikuchi (U. S. Patent No. 10,440,290 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus.
Tomiyasu et al. (U. S. Patent No. 10,381,396 B2) disclosed an X-ray imaging device comprising an imaging panel.
Tomiyasu et al. (U. S. Patent No. 10,353,082 B2) disclosed an X-ray imaging device comprising an imaging panel.
Tredwell (U. S. Patent No. 10,281,597 B2) disclosed a detection a start and a stop of an X-ray beam.
Shimizukawa et al. (U. S. Patent No. 10,105,114 B2) disclosed an electronic cassette and an operating method thereof.
Yokoyama et al. (U. S. Patent No. 9,977,135 B2) disclosed a radiation detection system comprising a radiation imaging apparatus.
Tajima (U. S. Patent No. 9,128,368 B2) disclosed a radiation image-capturing system comprising a radiation image-capturing apparatus.
Iwata et al. (U. S. Patent No. 9,035,263 B2) disclosed a radiation imaging apparatus having an anti-static function.
Amitani (U. S. Patent No. 9,024,244 B2) disclosed a radiation image-capturing apparatus comprising a control device determining whether a data fluctuation exceeds a threshold.
Kim (U. S. Patent No. 8,969,821 B2) disclosed an apparatus for detecting X-rays.
Lim et al. (U. S. Patent No. 8,916,830 B2) disclosed an X-ray detector panel.
Nishino et al. (U. S. Patent No. 8,872,118 B2) disclosed a radiographic image-capturing system comprising a radiographic image-detecting apparatus.
Oguma (U. S. Patent No. 8,866,095 B2) disclosed a radiographic imaging apparatus.
Sugawara et al. (U. S. Patent No. 8,847,138 B2) disclosed an imaging system comprising an imaging apparatus and a method for controlling an imaging apparatus.
Tajima (U. S. Patent No. 8,835,862 B2) disclosed a radiation image-photographing apparatus.
Amitani et al. (U. S. Patent No. 8,664,615 B2) disclosed a radiation image-capturing device.
Mochizuki et al. (U. S. Patent No. 7,557,355 B2) disclosed an image-pickup apparatus and a radiation image-pickup apparatus.
Masazumi (U. S. Patent No. 7,462,834 B2) disclosed a radiation image-pickup apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884